 

Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 1 of 16

   

Fill in this information to identify your case and this filing:

     

Debtor 1 _ Rickey Lynn Patton
First Name Middle Name Last Name

            
    
  
 

 

     

     

Debtor 2 Rena ton Patton
(Spouse, if filing) First Name Middle Name Last Name

       

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
19-20148-7

   
  
 

  
 
 

   

Case number
(if known)

 

Official Form 106A/B

Schedule A/B: Property

M] Check if this is an
amended tiling

12/15

 

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset In the category where you think It fits best. Be as complete and accurate as possible, If two married people are
filing together, both are equally responsible for supplying correct information. If more Space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest in

1. Do you own or hava any legal or equitable interest in any residence, building, land, or similar property?

(C. No. Go to Part 2.
Yes. Where is the property?

 

1.1. What is the property?

20251 Raintree Ln, Canyon, TX 79015 Check all that apply.

3.18 Acre Tract Beginning Li Single-family home

2118.71 Ft of SW Corner of Section 79 0 Duplex or multi-unit building

1 & GN Block 6 {EJ Condominium or cooperative —

City of Canyon (] Manufactured or mobile home
(7) band

Randall Cl Investment property

. County [7] Timeshare

] Other

 

Who has an interest in the proparty?
Check one.

(J Debtor 1 only

( Debtor 2 only

Debtor 1 and Debtor 2 only

[] At least one of the debtors and another

Do not deduct secured claims or exemptions. Put the
amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$160,000.00 $160,000.00

 

Describe the nature of your ownership
interest (such as fae simple, tanancy by the
entireties, or a life estate), if known.

Fee Simple

 

[fy] Check If this is community property
(see instructions)

Other information you wish to add about this ftem, such as local

property identification number:

 

Official Form 1064/6 Schedule A/B: Property

 

page 1
 

Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 2 of 16

Debtor 7 Rickey Lynn Patton

 

 

 

 

 

 

 

Debtor 2 Rena Lon Patton Case number (if known) _19-20148-7
4.2. : What is the property? Do not deduct secured claims or exemptions. Put the
Mineral Rights Check alf that apply. amount of any secured claims on Schedule D-
1/4 Interest In a Mineral Interest in 15 [[] Single-family home Greditors Who Have Claims Secured by Property.
Acres Section 3, Roger Mills Co, OK (0 Duplex or multi-unit building Current value of the Current value of the
Royalty w/ Fourpoint Energy LLC (J Condominium or cooperative entire property? portion you own?
Pays Approx $1000/Year (0 Manufactured or mobile home $5,000.00 $5,000.06
Might be in fathers trust CO Land

{] Investment property Describe the nature of your ownarship
Roger Mills [J Timeshare interest (such as fee simple, tenancy by the
County 0 Other antiretias, or a life estate), if known.

Who has an interest in the property? Fee Simple

Check one.

C] Debtor 1 only [C] Check if this is community property

L] Debtor 2 only {see instructions}

(J Cebtor 1 and Debtor 2 only
fy] Atleast one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

 

2, Add the dollar value of the portion you own for all of your entries from Part 4, including any
entries for pages you have attached for Part 1. Write that number HOLA... ccccccsecssessecosececcecoeecee \deeanesateennessnees > $165,000.00

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
- you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

C1 Ne

[7 Yes
3.1. Who has an Interest in the property? Do not deduct secured claims or exemptions. Put the
Make: Ford Check one, amount of any secured claims on Schedule OD:
Model: Explorer [ Debtor 1 only Creditors Who Have Claims Secured by Property.

: Explorer

Year: 2017 [] Debtor 2 only Current value of the Current value of the

. ; Debtor t and Debtor 2 only entire property? portion you own?
Approximate mileage: 30,000 (J Atleast one of the debtors and another $25,000.00 $25,000.00

Other information: .
2017 Ford Explorer (approx. 30,000 f¥] Check if this is community property

 

 

miles) (see instructions}

3.2, . Who has an interest in the property? Do not deduct secured claims or exemptions, Put the
Make: GMC Check one, amount of any secured claims on Schedule D:
Model: Slerra [1] Debtor 1 onty Creditors Who Have Claims Secured by Property.
Year: 2018 CO Debtor 2 onty Current value of the Current value of the
Debtor 1 and Debtor 2 only antire property? portion you own?
Approximate mileage: 3,500 (J Atleast one of the debtors and another $54,000.00 $54,000.00

 

Other information:

2018 GMC Sierra (approx. 3,500 miles) [7 Check if this is community property
(see instructions)

Surrender

Official Form 1064/8 Schedule A/B: Property page 2

 
Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 3 of 16

Debtor 1 Rickey Lynn Patton

 

 

 

 

 

. 4,

 

 

 

Debtor2 —_ Rena Lon Patton Case number (if known} _19-20148.7
3.3. Who has an interest in the property? Do not deduct secured claims or exemptions. Put the
Make: Lakota Check one. amount of any secured claims on Schedule D:
Model: 2CtHorse Trailer [] Debtor 1 only Creditors Who Have Claims Secured by Property.
Year: 2018 [7] Debtor 2 only Current value of the Current value of the

fy] Debtor 1 and Debtor 2 only antire property? portion you own?
Approximate mileage: LL Atteast one of the debtors and another $24,000.00 $24,000.00
Other information:
2018 Lakota 2 Ct Horse Trailer Check if this is community property

(sea instructions}

a4, __ Who has an interest in the property? Do not deduct secured claims or exemptions. Put the
Make: Single Axle Check one. amount of any secured claims on Schedule D:
Model: Lawn Mower Trailer [1] Debtor 1 only Creditors Who Have Claims Secured by Property.
Year: (J Debtor 2 onty Current value of the Current value of the

, Debtor 1 and Debtor 2 only entire property? portion you own?
Approximate mileage: [Q Atleast one of the debtors and another $400.00 $400.00
Other information:
Single Axle Lawn Mower Trailer Check if this Is community property

(see instructions)

Watercraft, alreraft, motor homes, ATVs and other recreational vehiclas, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No

CO Yes

Add the dollar value of the portion you own for all of your entries from Part 2, including any

entries for pages you have attached for Part 2. Write that number NOre.......ccccccccssssssecsssessesscssersacesseuerseeseccece DP __ $103,400.00.

 

 

 

Describe Your Personal and Household Items

De you own or have any legal or equitable interest in any of the following items?

6.

4
Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

 

 

 

 

[J Ne
Yes. Describe.....) Stove/Oven, Microwave, Refrigerator/Freezer, Dishwasher, Washing $3,395.00
: Machine, Dryer, Living Room Furniture, Dining Room Furniture, Bedroom
Furniture, Lawn Furniture, Linens (blankets, piliows, & towels), Silverware,
Plates/China, glasses, cups, etc, Cookware, Handheld/Small Appliances,
Antiques, Decorator Items, Wall coverings, frames, prints.
Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
music collections; electronic devices including cell phones, cameras, media players, games

(J No
fy] Yes. Describe.....) Talevision(s), Computer{s)/Laptops, $690.00
DVD/digital players, Printers/Scanners, cellphonas, Telephones.

 

 

 

 

Collectibies of value

Examples: Antiques and figurines; paintings, prints, or other artwork: books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

No

( Yes. Describe.....

 

 

 

 

Official Form 106A/B Schedule A/B: Property . page 3

 
 

Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 4 of 16

Debtor 1 Rickey Lynn Patton
Debtor 2 Rena Lon Patton Case number (if known} _19-20148-7

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment: bicycles, pool tables, golf clubs, skis:
canoes and kayaks; carpentry tools; musical instruments

 

(O No
Yes. Describe.....) Household tools, lawn/garden tools, $2,480.00

 

 

mowers, trimmer, blower, saddles, bridles, tack

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

 

 

 

 

 

 

 

 

 

[J No

fy] Yes. Describe.....| See continuation page(s). ee 9700.00.
11. Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

C No

[7] Yes. Describe.....| Clothes $2,000.00
12, Jewelry

Examples: Everyday jewelry, costume jewelry, engagement tings, wedding rings, heirloom jewelry, watches, gems,

gold, silver
Fy] No
fv] Yes. Describe.....) Jewelry (precious and semi-pracious) $1,400.00

 

 

 

13. Non-farm animais

Examples: Dogs, cats, birds, horses

 

( No
Yes. Describe... See continuation page(s). $6,500.00

 

 

 

_ 14. Any other personal and household items you did not already fist, Including any health aids you

did not list

No
Yes. Give specific
information...

 

 

 

 

 

15. Add the dollar value of all of your entrias from Part 3, including any entries for pages you have
attached for Part 3. Write the number here.....csssssssssssssssesssessusascssrsensssvarousssssesssntsesssttsemestenesseercreeenaseeenne Dp — 917; 166,00_

 

 

 

Describe Your Financial Assets

 

Current valua of the
portion you own?

Do not deduct sacured
claims or exemptions.

Do you own or have any legal or equitable interest in any of the following?

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
, petition
C] Ne
LY] VES. res tsttceetesrsstssesneersasisessseseescesessesseeeasetenseteassnsssiesienestsscescsesscesarescrecrrserrsentareenseaees CASI ccsccscscecccerensean $40.00

Official Form 106A/B Schedule A/B: Property . _ page 4

 
 

18.

19.

20.

21.

17.

 

 

Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 5 of 16

Debtor 1 Rickey Lynn Patton
Debter2 Rena Lon Patton Case number (if known) _19-20148-7

Deposits of monay

Examples: Checking, savings, or other financial accounts: certificates of deposit: shares in credit unions.
brokerage houses, and other similar institutions. If you have multiple accounts with the same
institution, fist each.

 

 

 

 

f No
LY] VCS cece esses institution name:
17.1. Checking account: Checking Account #6432
Amarillo National Bank $26.44
17.2. Checking account: Checking Account #5482
FirstBank Southwest $24.71
17.3. Checking account: Checking Account #3282
Amarilio National Bank
Special "Insurance Account"
“Home Damage Proceeds $44,882.59
17.4. Checking account: Checking Account #3282
Amarillo National Bank Special “Insurance Account" * Personal
Property Damage Proceeds
“For Repairs or to Pay to FirstBank as Proceeds of Collateral $13,014.07
17.6. Savings account: Savings Account #8840
Amarillo Community Federal Credit Union $25.61

 

Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No
4 VES. een = (stitution or issuer name:

Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
an Interest in an LLC, partnership, and joint venture

tJ Ne
[J Yes. Give specific
information about
ENOM...ccecreesesneenes Name of entity: % of ownership:

Texco Energy Solutions, Inc.
Company Filed Bankruptcy 10% $0.00

Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
f] Yes. Give specific
information about
TheM... eee == ISSUOF Name:

Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
profit-sharing plans

[ No
Yes. List each
account separately. Type of account: institution name:
Pension plan: Pension plan
wiChevron

Debtor $53,000.00

Official Form 1064/8 Schedule A/B: Property page 5 —
 

 

Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 6 of 16

Debtor 1 Rickey Lynn Patton
Debtor2 = Rena Lon Patton ; Case number (if known) _19-20148-7

22,

23.

24.

25.

26.

27.

Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

PI No

FE VOS. ee eeeeeseees Institution name or individual:

Annuities (A contract fora specific periodic payment of money te you, either for life or for a number of years)
No

Ly YOS cee eseneeeeeees Issuer name and description:

Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified stata tultion program.
26 U.S.C. §§ 530(b}(1), 529A(b), and 529(b)(1}.

No
LD) VES eee — Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c}

Trusts, equitable or future interests in property (other than anything fisted in line 1}, and rights or
powers exercisable for your banafit

Neo
{] Yes. Give specific
information about them

 

 

 

 

Patents, copyrights, trademarks, trade secrets, and other intellectual property;
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

¥ No
CO Yes. Give specific
information about them

 

 

 

 

Licenses, franchises, and other general intangibles

Examples; Building permits, exclusive licenses, cooperative association holdings, liquor licanses, professional licenses

fy¥j No

C] Yes. Give specific
information about them

 

 

 

 

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

 

No

CO Yes. Give specific information Federal:
about them, including whether
you already filed the returns State:
and the tax years... sess Local:

 

 

 

29. Family support

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

| No

[] Yes. Give specific information Alimony:

 

Maintenance:

Support:

te eee

Divorce settlement:

 

 

Property settlement:

 

Official Form 106A/B Schedule A/B: Property page 6
 

 

 

 

Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 7 of 16

Debtor 4 Rickey Lynn Patton
Debtor2 ss Rena Lon Patton Case number (if known) _ 19-20148-7

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
compensation, Social Security benefits; unpaid loans you made to someone else

(7 No

([] Yes. Give specific information

 

 

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance
MM] No
(I Yes. Name the insurance
company of each policy
and listits value... Company name: Beneficiary: Surrender or refund vaiue:

32. Any interast In property that is due you from someone whe has dled
If you are the beneficiary of a iiving trust, expect proceeds from a life insurance policy, or are currently
entitled to receive property because someone has died

No
CI Yes. Give spacific information

 

 

 

 

33. Claims against thirc parties, whether or not you have filed a lawsult or made a demand for payment
Exampies: Accidents, employment disputes, insurance claims, or rights to sue

 

[] No
Yes. Describe each claim........ Potential Shareholders Suit Against Texco Energy Unknown

Solutions, Inc. and Claim for Indemnity
*Unknown and Contingent

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the dabtor and
rights to set off claims

No
(J Yes. Describe each claim........

 

 

35. Any financial assets you did not already list

No

CO Yes. Give specific information

 

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
attached for Part 4. Write that number here........ssssssscccssssssosvsessssssessessssssssesecsensnerssassesseanesensssenaucrsersnsssesesecssee DP — __9.111,013.42°

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37, Do you own or hava any legal or equitable interest in any business-retated property?

7] No. Go to Part’.
[] Yes. Go to line 38.

Current values of the
portion you own?

Do not deduct secured
claims or exemptions.

38. Accounts receivable or commissions you already earned

Na
oO Yes. Describe...

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 7
 

 

 

Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 8 of 16

Debtor 1 Rickey Lynn Patton
Debtor2 = Rena Lon Patton Case number (if known) _19-20148-7

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
desks, chairs, electronic devices

No
[] Yes. Describe...

 

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

No
ob Yes. Describe...

 

 

 

 

41. Inventory

iv] No
CO Yes. Describe..

 

 

 

 

42. Interests In partnerships or joint ventures

fH No

Cl Yes. Describe..... Name of entity: % of ownership:

43, Customer fists, mailing lists, or other compilations

No
(C] Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A)}?
No

 

CJ Yes. Describe...

 

 

 

' 44, Any business-related property you did not already list

No
[] Yes. Give specific information.

 

46. Add the doilar value of all of your entries from Part §, including any entries for pages you have
attached for Part 5. Write that numbar Aere,...cccscccscssecsscecssessesssees seescsentenssessessessoueaeensancansassussensuavsusenassernaazias >|/_ si $0.00

 

 

 

If you own or have an interest in farmiand, list it in Part 1.

ia Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

‘46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

_ #2] No. Go to Part 7.
CO Yes. Go to line 47.

Currant value of the
portion you own?
Do not deduct secured
claims or exemptions.
47, Farm animals
Examples: Livestock, poultry, farm-raised fish

f¥] No
CI Yes...

 

 

 

 

48. Crops--either growing or harvested

No
Yes. Give specific
information...

 

 

 

 

Official Form 1064/8 . Schedule A/B: Property page 6
 

Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 9 of 16

Debtor 1 Rickey Lynn Patton
Debtor 2 Rena Lon Patton Case number (if known) _ 19-20148-7

49. Farm and fishing equipment, Implements, machinery, fixtures, and tools of trade

fy] No

[] Yes...

 

 

 

 

50. Farm and fishing supplias, chemicals, and feed

vi No
oO Yes...

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already tist

No
CI Yes. Give specific
information............0.

 

 

 

 

 

52. Add the dollar value of all of your entries from Part 6, Including any entries for pages you have
attached for Part 6. Write that number hera,,......cccssssccsscssserecenassceses Atyereuegsaeenaeuarecauesstacevareeaeesseeaseasiceanassicees > $0.00"

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

' §3. Do you have other property of any kind you did not already list?
Examples. Season tickets, country club membership

[] No

fy] Yes. Give specific information. .
Option te purchase 5000 shares of Taxco Energy Solutions, Inc. @$500.00 a share

 

 

 

 

(Potential Value but Company Bankruptcy) $0.00
54. Add the dollar value of all of your entries from Part 7. Write that number Nere....ccsccssseccccscsessssesererssersece DP $0.00

 

List the Totals of Each Part of this Form

 

 

 

 

 

 

 

 

§5. Part 1: Total real estate, lie 2... ssscscsesessscssccunssssseecesassenessectsonsecesrensass Ieeeneeouteaueesunasasteansasaacsassenestasreasdesesaeas > $165,060.00
56. Part 2: Total vehicles, line 5 $103,400.00
57... Part 3: Total personal and housshold items, fine 15 $17,165.00
58. Part 4: Total financial assets, line 36 $111,013.42
59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61, Part 7: Total other property not listed, line 54 + $0.00
62. Total personal property. Add lines 56 through 61... $231,578.42 een tel > + $231,578.42
63. - Total of all property on Schadule AJB. Add line 55 + lime 62... cc csecccsscsserearsssersseausrasvacsnsuesverauresepasreecevars $396,578.42

 

 

 

Official Form 106A/B . Schedule A/B: Property . page 9
Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 10 of 16

Debtor 1 Rickey Lynn Patton
Debtor2 = Rena Lon Patton Case number (if known) _ #9-20148-7

10. Firearms (datails):

9mm Baretta $200.00

45/70 Henry $500.00
13. Non-farm animals (details):

Rim Rocks A Poppin $5,000.00

{Registered Horse)

Sam $1,500.00
(Registered Horse)

Official Form 106A/B . Schedule A/B: Property page 10

 
 

 

Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 11 of 16

Fill in this information to identify your case:

 

 

 

 

 

Debtor 1 Rickey Lynn Patton
First Name Middle Name Last Name
Debtor 2 Rena Lon Patton
(Spouse, if filing) Firat Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS [1] Cheek if this is an
Casenumber  19-20148-7 amended filing
(if known)
Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/S: Property (Official Form 1064/8} as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known}.

For aach item of property you claim as exempt, you must specify the amount of the exemption you claim. Ona way of doing so
Is to state a specific dollar amount as exempt. Alternativaly, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health alds, rights to
receive certain benefits, and tax-exempt retirament funds--may be untimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
[J You are claiming federal exemptions. 41 U.S.C. § 522(b\2)

2. For any property you list on Schedule A/B that you claim as exampt, fill In the information below.

 

 

 

Brief description of the property and fine on Current value of Amount of the Specific laws that allow exemption
Schedule A/B that lists this property the portion you exemption you clalm
own
Copy the vatue from Check only one box for
Schedule A/B each exemption
Brief description: $160,000.00 [J __ $160,000.00 Const. art. 16 §§ 50, 51, Texas
20251 Raintree Ln, Canyon, TX 79015 [] 100% of fairmarket Prop. Code §§ 41.001-.002
3.18 Acre Tract Beginning value, up to any
2118.71 Ft of SW Corner of Section 79 applicable statutory
1 & GN Block 6. limit
Clty of Canyon
Line from Schedule A/B: 1.1
Brief description: $25,000.00 $0.00 Tex. Prop. Code §§ 42.001(a),
2017 Ford Explorer (approx. 30,000 miles) [1 100% of fair market 42.002(a)(9)
Line from Schedule A/B: _3.1 value, up fo any
——— applicable statutory
fimit

 

3. Are you claiming a homestead axemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

No
(] Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

OU No
Ty Yes

Official Form 106C Schedule C: The Proparty You Claim as Exempt page 1
 

 

 

Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 12 of 16

Debtor 1
Debtor 2

Rickey Lynn Patton
Rena Lon Patton

 

Additional Page

Brief description of the property and line on
Schedule A/B that lists this property tha portion you

own

Copy the vaiue from

Current value of

Amount of the
exemption you claim

Check anly one box for

 

Case number (if known} _19-20148-7

Specific laws that allow exemption

 

Schedule A/B each exemption
Brief description: $24,000.00 $0.00 Tex. Prop. Code §§ 42.001(a),
2018 Lakota 2 Ct Horse Trailer [] 100% of fairmarket 42.002(a)(3}
Line from Schedule A/B: 3.3 value, up to any
nen applicable statutory
limit
Brief description: $3,395.00 $3,395.00 Tax, Prop. Code §§ 42.001(a),

 

Stove/Oven, Microwave,
Refrigerator/Freezer, Dishwasher,
Washing Machine, Dryer, Living Room
Furniture, Dining Room Furniture, 8edroom
Furniture, Lawn Furniture, Linens
(blankets, pillows, & towels}, Silverware,
Plates/China, glasses, cups, etc,
Cookware, Handheld/Small Appliances,
Antiques, Decorator Items, Wall coverings,
frames, prints. —

Line from Schedule A/B: 6

Of

100% of fair market
value, up to any
applicable statutory
limit

42.002(a}(1)

 

 

 

 

 

 

 

 

 

 

Clothes
Line from Schedule 4/B: 11

value, up to any
applicable statutory
limit

Brief description: $690.00 $690.00 Tex. Prop. Code §§ 42.001(a),
Television(s), Computer(s)/Laptops, [] 100% of fairmarket 42.002(a){1)
‘DVD/idigital players, Printers/Scanners, value, up to any
cellphones, Telephones. applicable statutory
Line from Schedule A/B: 7 limnit
Brief description: $2,480.00 $2,480.00 Tex. Prop. Code §§ 42.001(a),
Household tools, jawn/garden tools, [I] 100% of fair market 42.002{a)(8)
mowers, trimmer, blower, saddles, value, up to any
bridies, tack applicable statutory
Line from Schedule A/B: 9 limit
Brief description: $200.00 Mw $200.00 Tex. Prop. Code §§ 42.001(a),
9mm Baretta [] 100% offairmarket 42.002(a}(7)
Line from Schedule A/8: 10 value, up to any
——_——_ applicable statutory
limit
Brief description: $500.00 v1 $500.00 Tex. Prop. Code §§ 42.001(a),
45/70 Henry (] 100% of fairmarket 42,002(a)(7)
Line from Schedule A/B: 10 value, up to any
——— applicable statutory
limit
_ Brief description: $2,000.00 v $2,000.00 Tex. Prop. Code §§ 42.00i{a},
[] 100% of fairmarket 42.002(a}{5)

 

Official Form 106C

Schedule C: Tha Property You Claim as Exempt

page 2
 

 

 

 

Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 13 of 16

Debtor 1
Bebtor 2

Rickey Lynn Patton
Rena Lon Patton

 

Additional Page

Briaf description of the property and fine on
Schedule A/B that lists this property

Current value of
the portion you
own

Copy the value from

Amount of the
exemption you claim

Check only one box for

Case number (if known}

 

19-20148-7

Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

Schedule A/B each exemption
Brief description: $1,400.00 ¥ $1,400.00 Tex. Prop. Code §§ 42.001(a},
Jewelry (precious and semi-precious) [] 100% of fairmarket 42.002(a}(6)
Line from Schedule A/B:__12 value, up to any
_— applicable statutory

limit
Brief description: $5,000.00 $5,000.00 Tex. Prop. Code §§ 42.001 {a),
Rim Rocks A Poppin (] 100% of fairmarket 42.002(a)(11)
(Registered Horse) value, up to any
Line from Schedule A/B: 13 applicable statutory

limit
Brief description: $71,500.00 $1,500.00 Tex. Prop. Code §§ 42.001(a),
Sam CJ 100% of fairmarket 42.002(a)(11)
(Registered Horse) value, up to any
Line from Schedule A/B: 13 applicable statutory

limit
Brief description: $44,882.59 $44,882.59 Const. art. 16 §§ 50, 51, Texas
Checking Account #3282 [] 100% of fairmarket Prop. Code §§ 41.001-.002
Amarillo National Bank value, up to any
Special “Insurance Account" applicable statutory
*Home Damage Proceeds limit
Line from Schedule A/B: 17.3
Brief description: $13,014.07 $13,014.07 Tex. Prop. Code §§ 42.001(a),
Checking Account #3282 [J 100% of fairmarket 42.002(a)(3)
Amarillo National Bank value, up te any
Special “insurance Account" applicable statutory
* Personal Property Damage Proceeds limit
**For Repairs or to Pay to FirstBank as
Proceeds of Collateral
Line from Schedule A/8: 17.4
Brief description: $53,000.00 $53,000.00 Tex. Prop. Code § 42.0021
Pension plan (100% of fair market
wiChevron value, up to any

applicable statutory
Debtor limit

Line from Schedule A/B: 21

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 3
 

Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 14 of 16

  

Fill in this information to identify your case:

    

Debtor 1 Rickey Lynn - Patton
First Name Middie Namo Last Name

        
         
  

Debtor 2 Rena Lon Patton
(Spouse, if filing) First Name Middle Name Laat Name

   
 

 

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

Case number
{if known)

    
 

 

Check ff this Is an
amendad filing

 
  

 

 

Official Form 1 06Dec

Declaration About an Individual Debtor's Schedules 12/15

If two married pecpte are filing togather, both are equaily responsible for supplying correct Information.
You muat file this form whenever you file bankruptey schedules or amended schedules. Making a fatee statement,

concealing property, or obtaining money or property by fraud In connectlon with a bankruptcy case can result in fines up te
$250,000, or Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 162, 1344, 1619, and 3671.

P| Sign Below

Did you pay or agrea to pay someone who le NOT an attornay to help you fill out bankruptcy forms?
7] No

(J Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119),

Under penalty of perjury, | declare that | have resd the summary and schedules filed with this declaration and that they are

  

 

 

true and,correct, a
i ‘ Dp . .
if? ‘ ee a = a
if’, “ Pan : wo
if , . at C# . a Pena
gx f i wee eh “a at wf Oo
XK AN ye adhe XLS AULT go 4
Rickey Lyrin Patton, Debtor 1 Rena Lon Patton, Debtor 2 Q

   

Officlat Form 106Dec , Declaration About an Individual Debtor's Schedules page 1
Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 15 of 16

Fill in this information to identify your case: ©

Debtor 1 Rickey Lynn Patton
First Name Middle Name Last Name

Debtor 2 Rena Lon Patton
(Spouse, if filing) First Name Middle Name Last Name

Case number 19-20148-7

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
(if known) Are if this is an

 

amended fiting

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally rasponsible for supplying
correct information. Filt out all of your schedules first; then completa the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B...ccecccscssssesscssssssecrsssvcucscetcctrcassesssesusteseedestenecertesenstersasenees __ $165,000.00
1b. Copy line 62, Total personal property, from Schedule A/Buw..... cece ccesscsscssesseresescenseseeecserssasceresarsatesacnecscetsasiesaceass ___ $231,578.42.
1c, Copy line 63, Total of all property on Schedule A/B oo... cccsccccesuscsstcesssecscesecesessasessesceverensaneenssaenscsasasanasessceenenssevaes —__ $396,578.42,

 

 

 

Summarize Your Liabilities

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D..... ______ $130,610.21
3. Schedule E/F: Crediters Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 4 (priority unsecured claims) from line 6e of Schedule E/F.....ccssssassees ieee 88.00.
3b, Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F eee + __ $381,486.00.
Your total Jlabilities ___ $512,096.21

 

 

 

Summarize Your income and Expenses

4, Schedule f: Your income (Official Form 1061}
Copy your combined monthly income from line 12 of Schedule |.....ceseccessssssssesenssseesssssaserssesssseseressatsceescenssnressvinesa ___ $5,965.66.

§. Sehedule J; Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of SChEdUIC Jie ccssesssessscesserssscsssssscssstsssestcateatcasssussenseeeseassdsarsaseerseneeatenees ___ $4,337.00

Official Form 106Sum - Summary of Your Assets and Liabitities and Certain Statisticat Information page 1
 

Case 19-20148-rlj7 Doc 22 Filed 07/09/19 Entered 07/09/19 15:41:37 Page 16 of 16

Debtor 1 Rickey Lynn Patton
Debtor2 = Rena Lon Patton Case number (if known) _19-20148-7

 

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

[J No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

7. What kind of dabt do you have?
(1 Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose." 11.U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. Fromthe Statement of Your Current Monthly income: Copy your total currant monthly income from
Official Form 1224-1 Line 11: OR, Form 122B Line 11; OR, Form 122C-1 Line 714.

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim

From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations. (Copy line 6a.)
9b, Taxes and certain other debts you owe the government. (Copy fine 6b.)
Qc, Claims for death or personal injury while you were intoxicated, (Copy line 6c.)
9d. Studentioans. (Copy line 6f.)
9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +

 

9g. Total. Add lines 9a through 9f.

 

 

 

Official Form 106Sum . Summary of Your Assets and Liabilities and Certain Statistical Information _ . pags 2
